
	
		III
		110th CONGRESS
		1st Session
		S. RES. 227
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2007
			Mr. Cardin (for himself
			 and Ms. Mikulski) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Johns Hopkins University
		  Blue Jays for winning the 2007 NCAA Division I Men’s Lacrosse
		  Championship.
	
	
		Whereas, on May 28, 2007, before a crowd of nearly 50,000,
			 the Johns Hopkins University Blue Jays of Baltimore, Maryland, won the 2007
			 National Collegiate Athletic Association (NCAA) Division I Men’s Lacrosse
			 Championship, defeating the Duke University Blue Devils by a score of 12–11 at
			 M&T Bank Stadium in Baltimore, Maryland;
		Whereas the Johns Hopkins University Blue Jays, in the
			 2007 season, had an overall record of 13 wins and 4 losses, and won their last
			 9 consecutive games to end the season;
		Whereas the Johns Hopkins University Blue Jays have won
			 their 9th NCAA Division I Men’s Lacrosse Championship;
		Whereas the Johns Hopkins University Blue Jays reached the
			 championship game for the 2nd time in 3 years and for the 17th time in school
			 history;
		Whereas Jesse Schwartzman was awarded the Tournament Most
			 Outstanding Player award for the 2nd time;
		Whereas Jake Byrne, Paul Rabil, Stephen Peyser, and Eric
			 Zerrlaut joined Schwartzman on the All-Tournament Team;
		Whereas the 2007 NCAA Championship lacrosse team members
			 are Jamison Koesterer, Jesse Schwartzman, Andrew Miller, Garrett Stanwick,
			 Michael Gvozden, Matt Bocklet, Ben O'Neill, Paul Rabil, Steven Boyle, George
			 Castle, Stephen Peyser, Josh Peck, Michael Doneger, Michael Kimmel, Eric
			 Zerrlaut, Drew Dabrowski, Austin Walker, Brian Christopher, Conor Cassidy,
			 Brendan Skakandi, Nolan Matthews, Kevin Huntley, Jake Byrne, Mark Bryan, Tom
			 Duerr, Chris Boland, Nick Donoghue, Dave Spaulding, Will Jawish, Val
			 Washington, Michael Evans, Zach Tedeschi, Erik Stilley, Andrew Jaffe, Andrew
			 Posil, John Franklin, Lorenzo Heholt, Kyle Miller, Max Chautin, Michael Powers,
			 Matt Drenan, Sam DeVore, Nathan Matthews, Greg Harrington, Eric Dang, Max
			 Levine, and Michael Murray; and
		Whereas the 2007 NCAA Championship lacrosse team coaches
			 are Dave Pietramala, Bill Dwan, Bobby Benson, and Dave Allan: Now, therefore,
			 be it
		
	
		That the Senate congratulates the
			 Johns Hopkins University men’s lacrosse team for winning the 2007 NCAA Division
			 I Men’s Lacrosse Championship.
		
